DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method).
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 recite:
	in response to the visual element entering a viewport of the computing device:
	rendering the parent card within the visual element; and
	triggering playback of the video advertisement from a first frame of the video advertisement; and
	during playback of the video advertisement, in response to receiving a first user input over the parent card:
	rendering a first child card, in the set of child cards, adjacent the video advertisement; and 	in response to receiving a second user input over the first child card: 
	indexing from the first child card to a second child card, in the set of child cards; and  	rendering the second child card adjacent the video advertisement.” 
The identified limitations of independent claim 14 recite:
	during playback of the video advertisement, in response to selection of the parent card: 
	triggering the computing device to open an expanded window over the electronic document;
	rendering a first child card, in a set of child cards, adjacent the video advertisement within the expanded window, each child card, in the set of child cards comprising advertising content related to the video advertisement; and
	in response to receiving a first user input over the first child card, rendering a second child card, in the set of child cards, adjacent the video advertisement in replacement of the first child card; and
	in response to selection of a child card, in the set of child cards, triggering the computing device to navigate to an external electronic document associated with the video advertisement and linked to the child card
The identified limitations recite a method and system that serving interactive video advertisements based on a selection of parent and child images, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., computing device) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claims are directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite of  independent claim 1 recite:
	loading an interactive advertisement into the visual element, the interactive advertisement comprising:
	a parent card comprising a video advertisement; 
	a set of child cards, each child card in the set of child cards comprising: 
	advertising content associated with the video advertisement; and
	a link to an external document associated with advertising content presented within the child card
As a whole, the additional elements recite of  independent claim 14 recite:
	inserting a parent card, comprising a video advertisement, into a visual element loaded within an electronic document rendered within a display of a computing device accessed by a user


The claims as a whole merely describe how to generally apply the concept of inserting and loading parent and child images comprising a video advertisement. The computing device in the steps is recited at a high-level of generality  such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Dependent claims 2-13, and 15-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed limitation, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1 and 14: computing device to execute inserting and loading parent and child images comprising a video advertisement). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-13 and 15-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
	
	
	
	
	
	
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Herigstad et al. (US 2015/0309687 A1), Method and Apparatus for Controlling Video Content on a Display. A controller for controlling a display device that displays secondary digital content displayed in an overlay above a primary video stream based on user input gestures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-3136. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3681